                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

WELLGEN STANDARD, LLC,                        )
                                              )
         Plaintiff,                           )
                                              )
vs.                                           )      Case No. 3:18-cv-00275
                                              )
MAXIMUM LEGAL HOLDINGS, LLC,                  )
MAXIMUM LEGAL, LLC, MAXIMUM                   )
LEGAL SERVICES, LLC, MAXIMUM                  )
LEGAL STAFFING, LLC, MAXIMUM                  )
LEGAL (FLORIDA), PLLC,                        )
MAXIMUM LEGAL (UTAH) LLC,                     )
MAXIMUM LEGAL (ARIZONA), LLC,                 )
JOSEPH MARTIN BARRETT and                     )
TODD D. WAKEFIELD,                            )
                                              )
         Defendants.                          )



        MOTION TO STRIKE ANSWER, COUNTER-CLAIM AND CROSS-CLAIM
                        FILED BY PHILIP LAYFIELD


         Comes now the Plaintiff, Wellgen Standard, LLC (“Wellgen”), and hereby moves the

Court to strike the Answer, Counter-Claim and Cross-Claim (Docket No. 43) filed by Mr. Philip

Layfield (“Mr. Layfield”). In support of this motion, Wellgen states as follows:

                                    I.     INTRODUCTION

         1.        On October 18, 2018, Mr. Layfield filed an Answer, Counter-Claim and Cross-

Claim. (Docket No. 43) Wellgen did not name Mr. Layfield as a party defendant in this action,

and Mr. Layfield has not moved to intervene. Instead, Mr. Layfield claims that he is the

“successor-in-interest” to Maximum Legal Holdings, LLC and Maximum Legal Services, LLC

(collectively, “Maximum Legal”), and, therefore, a “defendant” in this action. Mr. Layfield offers




4847-2529-4202.1
      Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 1 of 7 PageID #: 1901
no explanation or support for the claim that he is the “successor in interest” to Maximum Legal or

how that would make him a defendant in this action.

         2.        As set forth below, on May 21, 2018, an involuntary bankruptcy petition was filed

against Mr. Layfield and a Chapter 7 trustee has been appointed in Mr. Layfield’s bankruptcy case.

Under 11 U.S.C. § 541, any counter-claims and/or cross-claims that Mr. Layfield may have are

property of his bankruptcy estate, and, under 11 U.S.C. § 323(b), only Mr. Layfield’s Chapter 7

trustee has standing to file an answer, counter-claim or cross-claim in this or any other action.

Moreover, if, as Mr. Layfield claims, he were a defendant in this action, this action would be stayed

as to Mr. Layfield under 11 U.S.C. § 362(a). Thus, Wellgen asks that this Court strike Mr.

Layfield’s Answer, Counter-Claim and Cross-Claim.

                                      II.     BACKGROUND

         3.        On May 18, 2018, the California State Bar Court entered its Decision and Order of

Involuntary Inactive Enrollment disbarring Mr. Layfield due to his misappropriation of more than

$3,400,000.00 in client funds (the “State Bar Court Order”). A copy of the State Bar Court Order

is attached as Exhibit A. Mr. Layfield had 60 days to file a petition for review of the State Bar

Court Order with the California Supreme Court. See Cal. Bus. & Prof. Code § 6083(a). Mr.

Layfield did not file such a petition, and, therefore, the State Bar Court’s decision is final. See

Cal. Bus. & Prof. Code § 6084(a).

         4.        On March 9, 2018, Mr. Layfield was indicted by a grand jury for, among other

things, mail fraud and money laundering. U.S. v. Layfield, 2-18-cr-00124-MWF, (C.D. Cal. 2018)

(Docket No. 6). A copy of the grand jury indictment is attached as Exhibit B. Mr. Layfield was

recently released on bail and is awaiting trial.




                                                   2
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 2 of 7 PageID #: 1902
         5.        On May 21, 2018, and pursuant to 11 U.S.C. § 303, Wellgen and two (2) other

creditors filed an involuntary petition for relief against Mr. Layfield under Chapter 7 of the United

States Bankruptcy Code in the United States Bankruptcy Court in the Central District of California

(“Mr. Layfield’s Bankruptcy”). In re Layfield, Case No. 2:18-bk-15829-NB (Bankr. C.D. Cal.

2018). A copy of the Involuntary Petition is attached hereto as Exhibit C.

         6.        On May 23, 2018, Wellgen moved for the appointment of an interim trustee

pursuant to 11 U.S.C. § 303(g) (“Wellgen’s Motion for Appointment of Trustee”). (Mr. Layfield’s

Bankruptcy, Docket No. 5.) Section 303(g) provides for the appointment of an interim trustee

after the filing of an involuntary petition and before the entry of the order for relief if necessary to

preserve property of the estate or to prevent loss to the estate. 11 U.S.C. § 303(g).

         7.        On May 30, 2018, the Bankruptcy Court entered its order granting Wellgen’s

Motion for Appointment of Trustee. (Mr. Layfield’s Bankruptcy, Docket No. 13.) A copy of the

Bankruptcy Court’s order is attached hereto as Exhibit D.

         8.        On June 8, 2018, Mr. Wesley H. Avery (the “Trustee”) was appointed the Chapter

7 Trustee in Mr. Layfield’s Bankruptcy. (Mr. Layfield’s Bankruptcy, Docket No. 15.) A copy of

the Trustee’s appointment is attached hereto as Exhibit E.

                                      III.      ARGUMENT

                   A.     Mr. Layfield Lacked Standing to File the Answer, Counter-Claim and
                          Cross-Claim.

         9.        Mr. Layfield lacked standing to file the Answer, Counter-Claim and Cross-Claim

or any other claim. Upon filing the Involuntary Petition, any claims or causes of action that Mr.

Layfield may have had became property of Mr. Layfield’s bankruptcy estate.                  11 U.S.C.

§ 541(a)(1) (the commencement of a case under Section 303 “creates an estate,” which is

comprised of “all legal or equitable interests of the debtor in property”); see, e.g., Turner v. Cook,

                                                   3
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 3 of 7 PageID #: 1903
362 F.3d 1219, 1225–26 (9th Cir. 2004) (property of the bankruptcy estate includes all “legal or

equitable interests,” including a debtor’s causes of actions”); Tyler v. DH Capital Mgmt., Inc., 736

F.3d 455, 462 (6th Cir. 2013) (same).

         10.       Only the Trustee has standing to prosecute causes of action that are property of Mr.

Layfield’s bankruptcy estate including, but not limited to, the causes of action that Mr. Layfield

purports to assert in the Answer, Counter-Claim and Cross-Claim. See 11 U.S.C. § 323(b). The

Trustee is the legal representative of Mr. Layfield’s bankruptcy estate and only the Trustee has the

capacity to sue and be sued. Id.; see, e.g., Estate of Spirtos v. One San Bernardino County Superior

Court Case Numbered SPR 02211, 443 F.3d 1172, 1175 (9th Cir. 2006) (bankruptcy trustee is

vested with the exclusive power to raise legal claims on behalf of the estate); Husvar v. Rapoport,

430 F.3d 777, 780 (6th Cir. 2005) (same); Stevenson v. J.C. Bradford & Co. (In re Cannon), 277

F.3d 838, 853 (6th Cir. 2002) (same).

         11.       In Bauer v. Commerce Union Bank, the Sixth Circuit Court of appeals explained:

                   It is equally clear that the trustee in bankruptcy acts as representative
                   of the estate. It is the trustee who “has capacity to sue and be sued.”
                   11 U.S.C. § 323(b). See also Bankr. P. R. 6009. “It is well settled
                   that the right to pursue causes of action formerly belonging to the
                   debtor—a form of property ‘under the Bankruptcy Code’—vests in
                   the trustee for the benefit of the estate.” Jefferson v. Mississippi Gulf
                   Coast YMCA, 73 B.R. 179, 181–82 (S.D. Miss. 1986). The debtor
                   has no standing to pursue such causes of action.

859 F.3d 438, 441 (6th Cir. 1988).

                   B.      Mr. Layfield’s Filing of the Answer, Counter-Claim and Cross-Claim
                           Violated the Automatic Stay.

         12.       Mr. Layfield’s filing of the Answer, Counter-Claim and Cross-Claim constitutes a

blatant violation of the automatic stay provided for in 11 U.S.C. § 362(a)(3). Under Section

362(a)(3), the filing of the Involuntary Petition stayed all actions to exercise control over property

of the bankruptcy estate. By filing the Answer, Counter-Claim and Cross-Claim, Mr. Layfield is
                                                      4
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 4 of 7 PageID #: 1904
attempting to exercise control over property of Mr. Layfield’s bankruptcy estate in violation of

Section 362(a)(3). See, e.g., In re Pace, 159 B.R. 890, 899-900 (9th Cir. BAP 1993) (debtor’s

assertion of claim that were property of the debtor’s bankruptcy estate violated the automatic stay);

Maloof v. Level Propane, Inc., 429 Fed.Appx. 462, 468 (6th Cir. 2011) (debtor’s shareholder and

former CEO violated the automatic stay by asserting a cause of action that belonged to the debtor’s

estate).

           13.     As the Bankruptcy Court for the Southern District of Ohio explained:

                   The automatic stay prohibits, among other things, the “exercise [of]
                   control over property of the estate [.]” 11 U.S.C. § 362(a)(3). Section
                   362(a)(3)’s reference to “property of the estate” includes “interests
                   of the debtor in property” as of the commencement of the
                   bankruptcy case. 11 U.S.C. § 541(a)(1). As the Sixth Circuit has
                   recognized, “it is well established that ‘interests of the debtor in
                   property’ include ‘causes of action[,]’” Bauer v. Commerce Union
                   Bank, 859 F.2d 438, 441 (6th Cir.1988), making causes of action
                   existing as of the commencement of the bankruptcy case property of
                   the estate under § 541(a)(1). And as the Sixth Circuit also has
                   pointed out, “[i]t is well settled that the right to pursue causes of
                   action formerly belonging to the debtor—a form of property ‘under
                   the Bankruptcy Code’—vests in the trustee for the benefit of the
                   estate.” Bauer, 859 F.2d at 441 (internal quotation marks omitted).
                   The trustee has the exclusive right to assert those causes of action,
                   and any person other than the trustee who asserts them violates
                   the stay. In short, § 362(a)(3) establishes a clear line that parties
                   may not cross.

In re Nicole Gas Production, Ltd., 519 B.R. 723, (Bankr. S.D. 2014) (internal citations omitted).

           14.     Because Mr. Layfield filed the Answer, Counter-Claim and Cross-Claim in

violation of the automatic stay, it is a nullity. Legal proceedings in violation of the automatic stay

are void. See, e.g., Gruntz v. County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1082 (9th

Cir.2000) (“actions taken in violation of the automatic stay are void”); Easley v. Pettibone Mich.

Corp., 990 F.2d 905, 911 (6th Cir.1993) (actions taken in violation of automatic stay are void




                                                     5
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 5 of 7 PageID #: 1905
absent equitable circumstances); In re Johnson, 548 B.R. 770, 798 (Bankr. S.D. Ohio (2016)

(holding arbitration award in arbitration proceeding that violated the automatic stay void).

                                      IV.      CONCLUSION

          15.      Due to the pendency of Mr. Layfield’s Bankruptcy and the automatic stay, Wellgen

cannot seek to dismiss or otherwise address the merits of Mr. Layfield’s Answer, Counter-Claim

and Cross-Claim without violating the automatic stay. Thus, Wellgen prays that this Court strike

Mr. Layfield’s Answer, Counter-Claim and Cross-Claim, without prejudice to the Trustee and/or

Mr. Layfield’s bankruptcy estate, and that this Court grant such further relief as it deems just and

proper.

          DATED: November __, 2018.

                                                Respectfully submitted,

                                                BRADLEY ARANT BOULT CUMMINGS, LLP


                                                By:      /s/ Austin McMullen
                                                       Roger G. Jones (No. 11550)
                                                       Austin McMullen (No. 20877)
                                                       1600 Division Street, Suite 700
                                                       P.O. Box 340025
                                                       Nashville, Tennessee 37203
                                                       (615) 252-2323
                                                       Fax (615) 252-6323
                                                       rjones@bradley.com
                                                       amcmullen@bradley.com

                                                       Attorneys for Plaintiff




                                                   6
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 6 of 7 PageID #: 1906
                               CERTIFICATE OF SERVICE

        I hereby certify that I have caused a true and correct copy of the foregoing to be served
electronically, through the Court’s CM/ECF system, to all parties consenting to such service and
by U.S. Mail, postage pre-paid, to the following on this the ____ day of November, 2018:

 William B. Hicky                                  Maximum Legal Holdings, LLC
 William B. Hicky, Attorney at Law                 Universal Registered Agents, Inc.
 3102 West End Avenue, Suite 400                   12 Timber Creek Lane
 Nashville, TN 37203                               Newark, DE 19711

 Maximum Legal, LLC                                Maximum Legal Services, LLC
 Universal Registered Agents, Inc.                 A Registered Agent, Inc.
 12 Timber Creek Lane                              8 The Green, Suite A
 Newark, DE 19711                                  Dover, DE 19901

 Maximum Legal Staffing, LLC                       Maximum Legal (Florida), PLLC
 Universal Registered Agents, Inc.                 Universal Registered Agents, Inc.
 12 Timber Creek Lane                              3458 Lakeshore Drive
 Newark, DE 19711                                  Tallahassee, FL 32312

 Maximum Legal (Utah), LLC                         Maximum Legal (Arizona), LLC
 Universal Registered Agents, Inc.                 Universal Registered Agents, Inc.
 2778 W. Shady Bend Lane                           300 W. Clarendon Avenue, Suite 2
 Lehi, UT 84043                                    Phoenix, AZ 85013

 Todd D. Wakefield                                 Damion Robinson
 7984 South 1300 East                              Affeld Grivakes LLP
 Sandy, UT 84094                                   2049 Century Park East
                                                   Suite 2460
 Philip J. Layfield                                Los Angeles, CA 90067
 c/o Maximum Legal Holdings, LLC
 8 The Green
 Suite 6426
 Dover, Delaware 19901


                                                   /s/ Austin McMullen
                                                   Austin McMullen




                                               7
4847-2529-4202.1
    Case 3:18-cv-00275 Document 44 Filed 11/02/18 Page 7 of 7 PageID #: 1907
